  Case 2:15-cv-05805-R-PJW Document 207 Filed 08/28/19 Page 1 of 1 Page ID #:9301


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
   Case No.          2:15-cv-05805-R-PJW                                          Date    08-28-2019
   Title             Wayne William Wright v. Charles L. Beck




   Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                Christine Chung                             Not Reported                            N/A
                    Deputy Clerk                      Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendant:
                           Not Present                                            Not Present
   Proceedings:                (IN CHAMBERS) Order re: Plaintiff’s Motion to Re-Tax Costs (DE 201)

        On July 1, 2019, the Court issued its Order Granting in Part and Denying in Part Plaintiff’s
Motion to Re-Tax Costs and directing Defendants to file a supplemental brief detailing Defendants’
costs in relation to their Motion to Dismiss the First Amended Complaint. (DE 205). Defendants filed
the requested supplemental brief on July 2, 2019. (DE 206). Plaintiff did not file a response to
Defendants’ supplemental brief.

    The Court, having considered Plaintiff's Motion and Defendants’ supplemental brief, hereby
ORDERS that costs are re-taxed against Plaintiff in the amount of $12,801.95, broken down as follows:

                    $12,390.35 in deposition fees
                    $121.68 in witness fees
                    $289.92 in copy costs

           IT IS SO ORDERED.


                                                       Initials of Preparer                          cch


cc: Fiscal




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 1
